

116 HRES 362 IH: Expressing support for designation of May 2019 as “Health and Fitness Month”.
U.S. House of Representatives
2019-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 362IN THE HOUSE OF REPRESENTATIVESMay 8, 2019Mr. Veasey submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONExpressing support for designation of May 2019 as Health and Fitness Month.
	
 Whereas 2/3 of adults and nearly 1 in 3 children are overweight or obese in the United States; Whereas unhealthy eating habits and lack of physical activity have contributed to the obesity epidemic in the United States;
 Whereas the prevalence of obesity in the United States more than doubled from 15 percent to 34 percent among adults and more than tripled from 5 percent to 17 percent among children and adolescents from 1980 to 2008;
 Whereas an obese teenager is 70 percent more likely to become an obese adult; Whereas obesity is more common among non-Hispanic Black teenagers (29 percent) than Hispanic teenagers (17.5 percent) or non-Hispanic White teenagers (14.5 percent);
 Whereas 70 percent of American Indian and Alaska Native adults are overweight or obese; Whereas studies indicate that overweight youth may never achieve a healthy weight;
 Whereas a poor diet is associated with major health risks that can cause illness and even death; Whereas, in addition to healthy eating, people in the United States can experience positive health benefits and be on the path for a better future by incorporating physical activity into daily life, including 30 minutes for adults and 60 minutes for children;
 Whereas physical activity can help prevent chronic diseases such as heart disease, cancer, and stroke, control weight, reduce fat, condition the heart and lungs, improve sleep, decrease the potential of becoming depressed, increase energy and self-esteem, relieve stress, and increase the chances of living longer; and
 Whereas May 2019 would be an appropriate month to designate as Health and Fitness Month: Now, therefore, be it  That the House of Representatives—
 (1)supports the designation of Health and Fitness Month; and (2)supports efforts to educate the people of the United States on the importance of a healthy and nutritious lifestyle.
			